Case 1:19-cv-01164-DDD-KLM Document 35 Filed 09/13/19 USDC Colorado Page 1 of 8




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                              Judge Daniel D. Domenico

  Civil Action No. 19-cv-01164-DDD-KLM

  BRAD LEVIN, an individual; and
  LEVIN FOR ATTORNEY GENERAL, a Colorado nonprofit corporation,

        Plaintiffs,

  v.

  FIVE CORNERS STRATEGIES, LLC, a Massachusetts limited liability company;
  TURNOUT STATEGIES, LLC, a Delaware limited liability company;
  FRANK RIZZO, an individual;
  THOMAS AHERN, an individual;
  BEN KELAHAN, an individual;
  IGNACIO BARRAGAN, an individual;
  LISA BIANCO, an individual; and
  BRANDON GAHMAN, an individual,

        Defendants.



                                        ORDER


        This matter comes before the Court on review of the Motion to Remand to

  State Court (Doc. 15) filed by Plaintiffs Brad Levin and Levin for Attorney General.

  For the reasons set forth below, the Court DENIES Plaintiffs’ motion.

  I.    BACKGROUND

        On March 21, 2019, Plaintiffs brought this action in Colorado state court

  asserting contract, tort, and fraud claims against Defendants Five Corners

  Strategies, LLC; Turnout Strategies, LLC; Frank Rizzo; Thomas Ahern; Ben

  Kelahan; Ignacio Barragan; Lisa Bianco; and Brandon Gahman. Plaintiffs’ claims
Case 1:19-cv-01164-DDD-KLM Document 35 Filed 09/13/19 USDC Colorado Page 2 of 8




  arise from Mr. Levin’s unsuccessful campaign for Attorney General of Colorado

  during the 2018 campaign cycle. In particular, Plaintiffs’ claims arise from

  Defendants’ alleged failure to help Mr. Levin gain access to the Democratic primary

  ballot.

            On April 19, 2019, Defendants Five Corners Strategies and Turnout

  Strategies (“the Corporate Defendants”) filed a Notice of Removal on grounds of

  diversity jurisdiction under 28 U.S.C. § 1332. (Doc. 1.) The Notice of Removal

  indicated that counsel for the Corporate Defendants also represented Defendants

  Rizzo, Ahern, Kelahan, and Gahman. In addition, the Notice of Removal confirmed

  that “undersigned counsel has also discussed this matter with counsel for the

  remaining defendants, Ignacio Barragan and Lisa Bianco, and . . . [c]ounsel for

  these remaining defendants have confirmed their clients consent to the removal of

  this action.” (Doc. 1, ¶ 5.e.)

            Plaintiffs subsequently filed the instant motion, arguing that the Notice of

  Removal is defective because none of the six individual defendants formally joined

  the Notice of Removal or filed their own consent to remove. 1




  1      Defendant Brandon Gahman, who had not yet been served with the
  Complaint at the time of the Corporate Defendants’ Notice of Removal, filed his own
  timely Notice of Removal after he was formally served. In Mr. Gahman’s Notice of
  Removal, his counsel indicated that he had conferred with all other defendants, and
  that all of them consented to removal. (Doc. 24, at ¶¶ 6(f)-(g)).
                                               2
Case 1:19-cv-01164-DDD-KLM Document 35 Filed 09/13/19 USDC Colorado Page 3 of 8




  II.   ANALYSIS

        “When a civil action is removed solely under section 1441(a), all defendants

  who have been properly joined and served must join in or consent to the removal of

  the action.” 28 U.S.C. § 1446(b)(2)(A). This language was added in 2011, codifying

  the common law “rule of unanimity.” See Chicago, Rock Island & Pacific Ry. Co. v.

  Martin, 178 U.S. 245, 248 (1900).

        The question presented by Plaintiffs’ motion is whether section 1446(b)(2)(A)

  requires each defendant to file his or her own pleading independently joining in or

  consenting to a removal notice filed by another defendant. Plaintiffs insist that

  anything less is insufficient, while Defendants argue that a removal notice need

  only note, as the removal notice did here, that the other defendants in the case

  consent to the removal of the action. The Court agrees with Defendants.

        Although the Tenth Circuit has not addressed this issue, the weight of

  authority supports the Defendants’ position. For example, the Eighth Circuit held

  section 1446(b)(2)(A) to be satisfied where a removal notice stated that counsel for

  the removing defendant had conferred with counsel for the other co-defendants and

  that none of them objected. Griffioen v. Cedar Rapids & Iowa City Ry. Co., 785 F.3d

  1182, 1187-88 (8th 2015). The Eighth Circuit reasoned that while amended section

  1446 lays out in explicit detail the procedures for a notice of removal, including the

  form of the notice, the new language added to 1446(b)(2)(A) “did not describe the

  form of or time frame for consent when multiple defendants are involved.” Id. at

  1187. “Congress could have defined with equal specificity the form of or time for



                                             3
Case 1:19-cv-01164-DDD-KLM Document 35 Filed 09/13/19 USDC Colorado Page 4 of 8




  consent but chose not to do so. Its failure to do so dissuades us from adopting a rule

  that places form over substance.” Id. The Griffioen court further noted that the

  availability of Rule 11 sanctions and a codefendant’s opportunity to advise the court

  of any misrepresentations are sufficient safeguards against fraudulent removal

  notices. Id.

         The Fourth Circuit has also held that a removal notice confirming the

  consent of all other defendants satisfies the rule of unanimity. Mayo v. Board of Ed.,

  713 F.3d 735 (4th Cir. 2013). Like the Eighth Circuit, the Mayo court noted the

  availability of Rule 11 sanctions to address any misrepresentations made in

  removal notices, and observed that non-signing attorneys are accountable to the

  court because “they will be before the court within days of the removal, signing

  papers and otherwise performing as officers of the court.” Id. at 742. The court

  further observed: “The practice of having one attorney represent to the court the

  position of other parties in the case, with the intent that the court act on such

  representation, is quite common. The courts often receive motions representing that

  the opposing party consents to the motion, and courts have not traditionally

  required the other party to file a separate paper confirming that consent.” Id. 2

         The Sixth Circuit and Ninth Circuit, addressing this issue prior to the 2011

  amendments, also support Defendants’ argument. See Proctor v. Vishay

  Intertechnology Inc., 584 F.3d 1208, 1225 (9th Cir. 2009) (“One defendant’s timely



  2      Although the Mayo court was addressing the pre-2011 version of section
  1446, the court specifically noted that its analysis would be unchanged under the
  current statute. Id. at 741 n.1.
                                             4
Case 1:19-cv-01164-DDD-KLM Document 35 Filed 09/13/19 USDC Colorado Page 5 of 8




  removal notice containing an averment of the other defendants’ consent and signed

  by an attorney of record is sufficient.”); Harper v. AutoAlliance Int’l, 392 F.3d 195,

  201-02 (6th Cir. 2004) (same). And while the Tenth Circuit has not addressed this

  issue, other district courts in this Circuit have held that a statement in the removal

  notice will suffice. E.g., Bruning v. City of Guthrie, Okla., 101 F. Supp. 3d 1142,

  1144 (W.D. Okla. 2015) (“the better view, and that most likely to prevail if

  addressed by the higher appellate courts, is that most recently expressed by the

  Fourth Circuit [in Mayo]”); Tresco, Inc. v. Continental Cas. Co., 727 F. Supp. 2d

  1243, 1255 (D.N.M. 2010) (holding that a defendant’s consent, relayed through

  another defendant’s counsel, was sufficient).

        The Court finds the foregoing decisions convincing and holds that the

  Corporate Defendants’ Notice of Removal satisfied the requirements of section 1446

  by noting the consent of the other defendants. First, the availability of sanctions is a

  sufficient deterrent to the filings of fraudulent removal notices. See 28 U.S.C.

  § 1446(a) (specifying that notices of removal are signed “pursuant to Rule 11”).

  Second, the Court agrees with the Eighth Circuit in Mayo that the lack of specificity

  in amended section 1446(b)(2)(A) describing the consent or joinder requirement,

  when compared with the specific detail provided in sections 1446(a) and (b)(1),

  counsels against insisting upon a particular form or format for defendants’ consent.

  Cf. National Fed’n of Ind. Bus. v. Sebelius, 567 U.S. 519, 544 (2012) (“Where

  Congress uses certain language in one part of a statute and different language in

  another, it is presumed that Congress acts intentionally.”). Third, in this district,



                                             5
Case 1:19-cv-01164-DDD-KLM Document 35 Filed 09/13/19 USDC Colorado Page 6 of 8




  moving parties may represent motions as unopposed without the other parties

  having to burden the court’s docket with their own confirming filings, and there is

  nothing in section 1446 that would require or even suggest deviating from this

  practice.

         Plaintiffs point to contrary decisions of other circuits, but the Court finds

  those decisions unpersuasive. See Pietrangelo v. Alvas Corp., 686 F.3d 62, 66 (2d

  Cir. 2012); Roe v. O’Donohue, 38 F.3d 298, 301 (7th Cir. 1994); Getty Oil Corp. v.

  Insurance Co. of N. Am., 841 F.2d 1254, 1262 n.11 (5th Cir. 1988). First, all of those

  decisions addressed the pre-2011 version of section 1446. In O’Donohue, for

  example, the court stated that “[a] petition for removal fails unless all defendants

  join it,” and to “‘join’ a motion is to support it in writing.” 38 F.3d at 301. The

  current version of section 1446, however, uses the phrase “join in or consent to the

  removal of the action,” and as the Fourth Circuit noted, parties routinely consent to

  motions without having to file their own independent pleading to that effect. Mayo,

  713 F.3d at 742.

         Second, the subject of the Pietrangelo decision was whether to adopt the

  “later-served rule,” in which a later-served defendant may file a notice of removal

  and earlier-served defendants, who may have waived their right to independently

  seek removal, may nevertheless consent to the removal. 686 F.3d at 64-65. The

  Second Circuit formally adopted the rule, thus rejecting the plaintiff’s argument on

  appeal that the defendants’ removal was untimely. Id. at 65. In response to the

  plaintiff’’s argument that the consenting defendants had expressed their consent in



                                              6
Case 1:19-cv-01164-DDD-KLM Document 35 Filed 09/13/19 USDC Colorado Page 7 of 8




  an untimely fashion, the court “agree[d] . . . that the remaining defendants must

  independently express their consent to removal.” Id. at 66. That statement,

  however, was devoid of any analysis, and the Second Circuit has not revisited the

  question since the 2011 amendments to section 1446. Moreover, the court

  acknowledged that “we have not yet advised what form a consent to removal must

  take.” Id.

        Finally, in Getty Oil Corp., the Fifth Circuit held in a footnote that a co-

  defendant’s consent to removal requires an independent written confirmation of

  consent, because “[o]therwise, there would be nothing on the record to ‘bind’ the

  allegedly consenting defendant.” 841 F.2d at 1262 n.11. On the contrary, as the

  Mayo court noted, non-signing attorneys are accountable to the court because “they

  will be before the court within days of the removal, signing papers and otherwise

  performing as officers of the court.” 713 F.3d at 742. That is precisely what

  happened here, where attorneys for the two consenting defendants, Mr. Barragan

  and Ms. Bianco, have entered their appearances and signed pleadings in this Court.

        Finally, Plaintiffs insist that a District of Colorado decision issued last year

  has settled this issue in their favor, and that the decision is binding on this Court.

  The decision they cite, Centura Health Corp. v. Agnew, 18-cv-00569-RBJ, 2018 WL

  3454976 (D. Colo. Jul. 18, 2018), is distinguishable from the facts of the instant

  case. 3 In Agnew, one of the defendants filed a notice of removal that failed to state


  3     Even if Centura Health Corp. v. Agnew were not distinguishable, this Court
  would not be bound by it. “[T]here is no such thing as ‘the law of the district.’”
  Garcia v. Tyson Foods, Inc., 534 F.3d 1320, 1329 (10th Cir. 2008) (quoting
  Threadgill v. Armstrong World Indus., Inc., 928 F.2d 1366, 1371 (3d Cir. 1991)).
                                             7
Case 1:19-cv-01164-DDD-KLM Document 35 Filed 09/13/19 USDC Colorado Page 8 of 8




  the position of the other defendants, and neither of the other defendants indicated

  their consent until after the plaintiff had moved to remand—long after the

  applicable 30-day deadline. Id. at *2. The court rejected the other defendants’

  untimely attempt to cure the defective notice. See id. at *3. This Court therefore

  agrees with Defendants that the issue in Agnew was about the timeliness of the

  notice of removal, not the question presented in this case.

  III.   Conclusion

         For the foregoing reasons, Plaintiffs’ Motion to Remand to State Court (Doc.

  15) is DENIED.

         Dated: September 13, 2019.
                                         BY THE COURT:




                                         Daniel D. Domenico
                                         United States District Judge




                                            8
